       Case 1:21-cv-00426-MV-JHR Document 16 Filed 08/04/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

KYLE SANDAU,
MARK DOTY, and
REBECCA KAISER,

               Plaintiffs,

v.                                                                   No. 1:21-cv-00426-MV-JHR

ZOE FENN OLD, Personal Representative of
the Estate of Forrest Burke Fenn, deceased,
SAN LAZARO HOLDING COMPANY LLC,
SHILOH OLD,
WILLIAM BRADLEY SATHER,
COLLECTED WORKS BOOKSTORE
AND COFFEEHOUSE, and
JONATHAN KENNETH STUEF,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiffs’ Amended Complaint for a

Civil Action, Doc. 11, filed June 30, 2021 (“Amended Complaint”).

       This case arises from Defendants’ alleged actions in the treasure hunt for the chest full of

gold, jewels, and other valuable artifacts hidden by Forrest Fenn in a location, the clues to which

were purportedly in a poem by Fenn in his book, “The Thrill of the Chase.” Plaintiffs’ original

Complaint asserted a claim for fraud and alleged that “Defendants had intentionally deceived them

by purposely providing numerous false statements of fact over several years,” that Plaintiffs relied

on those misrepresentations of fact, and that Plaintiffs have been “deprived of their rightful

property.” Complaint at 2, Doc. 1, filed May 4, 2021.

       United States Magistrate Judge Jerry H. Ritter notified Plaintiffs that their Complaint

should be dismissed for failure to state a claim upon which relief can be granted because the vague
       Case 1:21-cv-00426-MV-JHR Document 16 Filed 08/04/21 Page 2 of 5




and conclusory factual allegations failed to plead with sufficient particularity their claim of fraud.

Judge Ritter stated:

       Federal Rule of Civil Procedure 9(b) states: “In alleging fraud or mistake, a party
       must state with particularity the circumstances constituting fraud or mistake.” Rule
       9’s purpose is “to afford defendant fair notice of plaintiff’s claims and the factual
       ground upon which [they] are based....” United States ex rel. Lemmon v.
       Envirocare of Utah, Inc., 614 F.3d 1163, 1172 (10th Cir. 2010). “At a minimum,
       Rule 9(b) requires that a plaintiff set forth the ‘who, what, when, where and how’
       of the alleged fraud , . . . and must set forth the time [and date], place, and contents
       of the false representation, the identity of the party making the false statements and
       the consequences thereof.” United States ex rel. Sikkenga v. Regence Bluecross
       Blueshield of Utah, 472 F.3d 702, 726-727 (10th Cir. 2006).

Order at 2, Doc. 5, filed May 7, 2021. Judge Ritter ordered Plaintiffs to file an amended complaint.

       The 57-page Amended Complaint, which contains 188 paragraphs, fails to state a claim for

fraud against any of the named Defendants.

       The elements of fraud include (1) a misrepresentation of fact, (2) either knowledge
       of the falsity of the representation or recklessness on the part of the party making
       the misrepresentation, (3) intent to deceive and to induce reliance on the
       misrepresentation, and (4) detrimental reliance on the misrepresentation. . . . Our
       case law provides, in the general sense, that a plaintiff alleging fraud may recover
       “such damages as are the direct and natural consequences” of the reliance on a
       fraudulent representation.

Williams v. Stewart, 2005-NMCA-061 ¶ 34 137 N.M. 420, 429, 112 P.2d 290, 512.

       First, the Amended Complaint fails to state a claim for fraud based on the alleged acts of

Forrest Fenn. While the Amended Complaint alleges that Fenn made several statements, it does

not identify which of those statements were misrepresentations. The Amended Complaint does

not state with particularity the circumstances constituting fraud because, for many of the

allegations regarding Fenn’s statements, it does not identify one or more of the following: (i) the

date; (ii) the place; or (iii) the contents. See Amended Complaint ¶¶ 36-37, 39, 41, 46, 49, 53, 58-

59, 64, 72-74, 80, 82, 89, 94, 97, 102, 105-106, 108, 115, 147. Plaintiffs make the conclusory

allegation that they “have suffered numerous damages as a result of having come to rely on as fact

                                                  2
       Case 1:21-cv-00426-MV-JHR Document 16 Filed 08/04/21 Page 3 of 5




the multiple misrepresentations of the Defendants” but do not allege with particularity the

consequences of their reliance on Fenn’s alleged misrepresentations. Id. at 2. Plaintiffs state that

they traveled to New Mexico in 2016 to find Fenn’s treasure chest, “which was no easy task,’” but

do not set forth factual allegations stating with particularity that they detrimentally relied on

misrepresentations by Fenn in making those trips.         Id. ¶¶ 112-113.    Even with the liberal

construction afforded pro se plaintiffs, the Amended Complaint fails to show that Plaintiffs’ trips

to New Mexico were the result of detrimental reliance. The Amended Complaint does not identify

which of Fenn’s statements were misrepresentations, what misrepresentations, if any were relied

upon by Plaintiffs, or whether any of the alleged statements were made by Fenn and relied upon

by Plaintiffs before their trips to New Mexico in 2016.

       Next, the Amended Complaint fails to state a claim for fraud against ether Defendant

Shiloh Forrest Old (“Shiloh”) or Defendant Jonathan Kenneth Stuef. Shiloh “is the grandson and

former trusted confidant of Fenn, and upon information and belief has played an ongoing and very

vital and pivotal role to help perpetuate and or cover up the fraudulent ending to the Chase.” Id.

¶ 17. Stuef “is the purported ‘finder’ . . . of the bronze treasure chest containing gold, jewelry,

rare artifacts and other such unknown valuables.” Id. ¶ 20. “Fenn had officially announced on

June 6, 2020 that the Chest had been found.” Id. ¶ 124. Two days later, Plaintiff Sandau saw a

news article stating that “the Fenn treasure had purportedly been found but that Fenn had now

stated the finder, location, solve to the poem, answers to clues, everything, would be kept secret.”

Id. ¶ 124. While it alleges that Shiloh and Stuef made false statements regarding the treasure, the

Amended Complaint does not allege either of these individuals made those statements prior to the

discovery of the treasure or that Plaintiffs detrimentally relied on those statements.




                                                  3
       Case 1:21-cv-00426-MV-JHR Document 16 Filed 08/04/21 Page 4 of 5




       Further, the Amended Complaint fails to state a claim for fraud against Defendant William

Bradley Sather. Plaintiffs allege that Sather is “the mailing contact for sep[a]rate land owned by

[Defendant] San Lazaro Holding Company,” “was ‘Goofy’ and or ‘Goofy_Old_Guy’ from Dal

Neitzel’s ... now defunct blog on the Chase,” and “was targeted along with Fenn in the federal

undercover Operation Cerberus Action investigation and raids of 2006-2009” regarding “illicit

looting and trading of Native artifacts.” Id. ¶¶ 8, 18, 28. There are no factual allegations that

Sather made any misrepresentations of fact with the intent to deceive Plaintiffs and induced their

reliance on such misrepresentations.

       Additionally, the Amended Complaint fails to state a claim for fraud against Defendant

Collected Works Bookstore and Coffeehouse (“Collected Works”). Plaintiffs allege that Collected

Works “was throughout the Chase, and still is, the sole authorized bookseller for ‘The Thrill of the

Chase.’” Id. ¶ 19. Plaintiffs state:

       Defendants in a legal action [do] not have to actually be guilty of or have knowingly
       taken part in a fraudulent action in order to then later be held legally liable for their
       own part played in the fraud and therefore that is exactly why Defendant Collected
       Works Bookstore and Coffeehouse is being named within this suit for being the
       official seller of Fenn’s ‘The Thrill of the Chase,’ as well as other works, and
       benefitting into the millions of dollars overall from it.

Id. ¶ 173. There are no factual allegations that Collected Works made any misrepresentations of

fact with the intent to deceive Plaintiffs and induced their reliance on such misrepresentations.

       Finally, the Amended Complaint fails to state a claim for fraud against Defendant San

Lazaro Holding Company (“San Lazaro”). Plaintiffs allege that San Lazaro “is the legal entity

that owns the San Lazaro Pueblo Ruins . . . and is part of the ongoing Fenn Estate probate.” Id.

¶ 16. There are no other factual allegations regarding San Lazaro, and thus no allegations that

state an actionable claim against it.




                                                  4
Case 1:21-cv-00426-MV-JHR Document 16 Filed 08/04/21 Page 5 of 5




IT IS ORDERED that this case is DISMISSED without prejudice.



                                       _________________________________
                                       MARTHA VÁZQUEZ
                                       UNITED STATES DISTRICT JUDGE




                                   5
